Case: 14-20071      Document: 00512773836         Page: 1    Date Filed: 09/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 14-20071                               FILED
                                                                         September 18, 2014

JOSEPH CHHIM,
                                                                            Lyle W. Cayce
                                                                                 Clerk

                                                 Plaintiff-Appellant

v.

UNIVERSITY OF HOUSTON,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2483


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Joseph Chhim sought relief under Title VII of the Civil Rights Act of
1964 for retaliation and discrimination on the basis of race, color, and national
origin.    The district court dismissed the suit, denied Chhim’s motion for
reconsideration, and denied him leave to proceed in forma pauperis (IFP) on
appeal, certifying that any appeal would be frivolous. Chhim now moves in
this court for the appointment of counsel and for leave to proceed IFP.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20071     Document: 00512773836     Page: 2   Date Filed: 09/18/2014


                                  No. 14-20071

      By moving to proceed IFP, Chhim challenges the district court’s
certification that his appeal is not taken in good faith. Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). An appeal is taken in good faith if it raises legal
points that are arguable on the merits and thus nonfrivolous. Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983).
      Because Chhim’s motion for reconsideration was filed more than 28 days
after the entry of final judgment, it did not restart the time limit for filing a
timely notice of appeal from the dismissal of his suit.        See FED. R. APP.
P. 4(a)(4)(A)(vi). His notice of appeal was therefore timely only as to the denial
of the motion for reconsideration, and his appeal from the denial of his motion
for reconsideration does not bring up the underlying judgment for review. See
Bailey v. Cain, 609 F.3d 763, 767 (5th Cir. 2010). Chhim, however, presents
no argument that the district court erred in denying his motion for
reconsideration. He has therefore abandoned any arguments regarding that
ruling. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Thus, Chhim has not established that he will raise a
nonfrivolous appellate issue in connection with the denial of the motion. See
Howard, 707 F.2d at 220. Accordingly, we deny his motion to proceed IFP on
appeal and dismiss his appeal as frivolous. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. R. 42.2. Chhim’s motion for the appointment of counsel is likewise
denied. See Cooper v. Sheriff, Lubbock Cnty., Texas, 929 F.2d 1078, 1084 (5th
Cir. 1991).
      MOTIONS DENIED; APPEAL DISMISSED.




                                        2